Citation Nr: 1308292	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  12-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS), as of November 20, 2009.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to March 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for the Veteran's PTSD from 10 to 30 percent retroactively effective as of November 20, 2009, the date of receipt of his claim for a higher rating for this disability.  His appeal is for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent express indication to the contrary).

Because there also is evidence in the file suggesting he is unemployable because of this service-connected disability, a derivative TDIU claim has been raised as well.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is in actuality an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based already has been found to be service-connected, as part of a claim for increased compensation.  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).  And as the Court also explained in Rice, supra, if the Board determines the derivative TDIU claim requires further development before being decided, the appropriate disposition is to remand the derivative TDIU claim.  The Board therefore is remanding this derivative TDIU claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA's Office of General Counsel also has indicated, however, that remanding the derivative TDIU 

claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  So the Board is going ahead and deciding whether an even higher rating is warranted for the underlying PTSD.


FINDING OF FACT

Since the filing of this increased-rating claim on November 20, 2009, the Veteran's PTSD has been manifested by anger, depression, nightmares, and consequent difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Since November 20, 2009, the criteria have been met for an even higher 50 percent rating for the PTSD with depressive disorder, NOS, though no greater rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this claim for an even higher rating for the PTSD with depressive disorder, NOS, the Board has reviewed the evidence in the Veteran's claims file, both his physical file and electronic ("Virtual VA") file.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each and every piece of evidence reviewed, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to him).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

These notice requirements were met in this case by way of a letter sent to the Veteran prior to initially adjudicating this claim, so in the ideal, preferred, sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Indeed, even had this notice not proceeded the initial adjudication of the claim, VA would not have to start the whole adjudicatory process anew, rather, just provide all necessary notice, give the Veteran time to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This, in effect, would preserve the intended purpose of the notice by giving him meaningful opportunity to participate in the adjudication of his claim and resultantly rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), aff'd, Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U. S. Supreme Court has clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The letter, which was sent in November 2009, advised the Veteran of the type of information and evidence needed to substantiate his claim and of his and VA's respective obligations in obtaining this supporting evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised him of how a disability rating and effective date are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He, therefore, has received all required notice.

And as for the duty to assist him with his claim, the Veteran's service treatment records (STRs) and VA treatment records are in the file.  VA also has obtained his private treatment records and associated them with the claims file.  He has not indicated there are any additional records needing to be obtained.

When the claim is for a higher rating for an already service-connected disability, VA must assess whether there is sufficient evidence in the file addressing the current or present status of the disability in relation to the applicable rating criteria, including in terms of addressing the effect of the disability on the Veteran's social and occupational functioning.  If not, then reexamination is warranted.  38 C.F.R. § 3.327(a).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (VA must consider the history of the disability).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

The mere passage of time since an otherwise adequate examination, however, does not obligate VA to provide another examination simply as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran was provided several VA compensation examinations assessing and reassessing the severity of his PTSD, most recently in July 2012.  These examinations likewise included clinical evaluation of his mental status, personal interview, and review of his claims file for the history of this disability.  The examiners obtained an accurate history and listened to his assertions regarding the symptoms associated with this disability and insofar as its severity and effect on his social and occupational functioning.  The examiners laid factual foundations and reasoned bases for the conclusions they reached.

There is no suggestion there has been a material change in the severity of the PTSD since that most recent examination.  38 C.F.R. § 3.327(a).  To reiterate, the duty to assist does not require that a claim be remanded solely because of the mere passage of time since an otherwise adequate VA examination was performed.  VAOPGCPREC 11-95.  Therefore, the Board finds that these examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board is thus satisfied that all relevant facts have been adequately developed to the extent possible, and that no further assistance to the appellant in developing the facts pertinent to these claim being decided is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period, actually, since one year prior to the filing of this increased-rating claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If, within this temporal focus, there have been occasions when the disability has been more severe than at others, then the rating must be "staged" to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because the Veteran filed this increased-rating claim in November 2009, the Board must consider the evidence concerning this disability dating back to November 2008, one year prior.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).


Effectively since November 20, 2009, the Veteran's PTSD has been rated as 
30-percent disabling.  But for the reasons and bases discussed below, the Board finds that an even higher 50 percent rating has been warranted since that date, although no greater rating.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A higher 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

An even higher 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

The maximum possible 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as:  persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered the various Global Assessment of Functioning (GAF) scores that have been assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995). 

The mental status findings in the claims file indicate his judgment and insight were generally appropriate on objective clinical examination.  During his October 2010 VA examination the Veteran's thinking was logical and goal oriented, with no evidence of a thought disorder.  Also during his December 2009 and October 2010 VA examinations, the Veteran stated that his memory was functionally intact.  

There is no suggestion he has speech that is intermittently illogical, obscure, or irrelevant.  During his October 2010 VA examination his speech was unremarkable.  See also December 2009 VA examination report.  

The Veteran has reported various anger problems with irritability, especially at the jewelry store where he works with his parents.  In a February 2010 private treatment record the Veteran reported that his anger issues had increased, especially at work.  See also March 2010 VA treatment record.  Again in a May 2010 private treatment record he reported that his mother had asked him to leave the store after being rude to a customer.  In a September 2010 private treatment record the Veteran reported having problems with customers who came into the store and becoming irritated with them.  See also October 2010 private treatment record noting the Veteran was short tempered.  

In January 2011 the Veteran reported he had 3 blow ups in 3 days and his mother had to take over at work because he was getting heated.  The Veteran was fired by his mother in June 2011; however his father rehired him back to work at the jewelry store.  See also September 2011 record.  The Veteran stated that when he takes his prescription medication he had less irritability and anger problems.  See January 2012 VA treatment record.  

In a May 2012 psychological assessment the Veteran reported feeling aggressive towards customers in the jewelry store where he worked.  The Veteran's wife also submitted a statement in May 2011 that she was concerned about his anger problems and aggressiveness.  At his July 2012 VA examination the examiner noted the Veteran had responded to treatment for his irritability and had been able to maintain his marriage and work in a supportive work environment.  

The Veteran's parents also provided a statement in February 2011 that he was easily frustrated, agitated, aggressive, and angry over small problems.  They stated they would not have tolerated another employee who behaved in the same manner.  As has been discussed, the Board must consider his entire body of symptomatology when determining an appropriate evaluation, so not just this particular symptom or manifestation in isolation.

The Veteran was also involved in a car accident in September 2010 when he was arrested and put in jail.  The Veteran has stated that he does not remember what happened and felt he went into "combat mode."  See September 2010 private treatment record.  In her May 2011 statement, the Veteran's licensed counselor noted the Veteran's PTSD symptoms included irritability, lack of coping with stressful situations, and lack of judgment and impulsivity.  

The Board has also considered whether a higher evaluation is warranted for suicidal or homicidal ideations.  At a June 2009 VA psychiatry consultation, the Veteran reported no current suicidal ideation and no past history of suicidal ideation.  In a November 2009 private treatment record the Veteran was thought to be a low suicide risk due to having close family relationships.  At his December 2009 VA examination the Veteran reported a few passive suicidal ideations, but no intent, plan or method.  The Veteran also reported passive homicidal ideations without intent, plan, or method.  In a March 2010 VA treatment record the Veteran reported no suicide attempts or ideation.  In a January 2012 VA treatment record the Veteran reported no suicidal ideation.  

In a May 2012 psychological assessment the Veteran reported weekly thoughts of suicide, but noted that he used to have more frequent suicidal thoughts prior to September 2010.  He also reported some homicidal thoughts at this assessment.  However, it was noted he had no current suicidal plan.  The July 2012 VA examiner found no evidence of suicidal or homicidal ideations.  Although there is some evidence of suicidal ideation, there has never been a plan, intent, or method.  Furthermore, the Board has taken this into consideration as one part of the Veteran's symptomatology which warrants an evaluation in excess of 30 percent.  

The VA examination reports do not note any neglect of personal hygiene or disorientation to time or place.  To the contrary, the December 2009 and October 2010 VA examiners found the Veteran was appropriately dressed and groomed.  As well, during his May 2009 psychological assessment he specifically denied any hallucinations or delusions.  See also December 2009 VA examination report.  Finally, there is no evidence he has obsessional rituals interfering with his routine activities.  

The Veteran has not reported experiencing flashbacks or anxiety reactions.  The Veteran reported feeling depressed at a June 2009 psychiatry consultation.  See also December 2009 VA examination report.  He again reported his depression was a 4/10 in severity at a March 2010 VA examination.  In a May 2010 VA treatment record the Veteran also reported having nightmares.  At his October 2010 VA examination the Veteran reported occasional nightmares that he was back in Iraq.  He also reported taking prescription medication to help with the nightmares.  See also July 2009 VA treatment record.  

However, anxiety and chronic sleep impairment, also depressed mood, are amongst the criteria even for the lesser 30 percent rating.  So even this lesser rating takes into account these type symptoms.  A higher 70 percent rating, in comparison, requires, among other things not shown, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.

During his December 2009 VA examination the Veteran reported a strong social support network of friends, family, and church.  He stated that he did not go out a lot, but that he enjoyed watching television and working out regularly.  He did state that he had become more isolated from his friends though.  He also indicated that he had a rocky relationship with his wife, but that things seemed to have gotten better since he returned from Iraq.  

At his October 2010 VA examination the Veteran stated he did not have any close friends.  He reported getting irritated while working, but that he did like his job.  He also stated that he had improved over time when dealing with customers.  In a May 2012 psychological assessment the Veteran stated that he preferred to isolate himself and not socialize with others due to his aggressive nature.  At the Veteran's July 2012 VA examination the Veteran reported that he had difficulty interacting with his coworkers because of his irritability.  He denied having any close friends, but said he was not isolated or secluded and did spend time with his wife's friends.  He was determined to have occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  Although generally he was functioning satisfactorily with normal routine behavior, self-care, and conversation.

Some level of social impairment has been taken into account in determining that a 50 percent evaluation is proper.  With regards to social impairment commensurate with a higher evaluation, there is no suggestion it is to the point that the Veteran is unable to establish or maintain effective relationships.  To the contrary, he has admitted to having regular contact with his wife and family, and at times friends at church.  

Some of his symptoms are not included in the umbrella of Diagnostic Code 9411.  For instance, the Veteran has complained of an exaggerated startle response, difficulty concentrating, and feelings of hypervigilance.  See October 2010 VA examination report.  In this decision, the Board has reviewed and considered all of his symptoms when determining the most appropriate evaluation.

It is clear from the medical evidence that his PTSD manifestations throughout time have consistently included feelings of depression and anxiety, sleep disturbances, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships.  This level of social and occupational impairment, however, is consistent with his existing 50 percent rating.


Also of record and as mentioned equally deserving of consideration are the GAF scored.  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  But, again, while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

The Veteran was assigned a GAF score of 60 at his March 2010 VA mental health evaluation.  At his October 2010 VA examination the Veteran's GAF was listed as 55-60.  The Veteran's licensed counselor submitted a statement in May 2011 that his GAF scores ranged from 55-60.  In an October 2011 VA treatment record the Veteran was assigned a GAF score of 60.  In a January 2012 VA treatment record the Veteran's GAF score was 58.  At his May 2012 psychological assessment the Veteran was assigned a GAF score of 39.  At his July 2012 VA examination the Veteran was assigned a GAF score of 60.  According to the DSM-IV, GAF scores ranging between 31 and 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  So taking into account his PTSD symptoms, including social impairment, sleep disturbances, depression, and anger problems, he has received GAF scores corresponding with moderate symptoms and moderate social and occupational impairment.  Hence, these scores are commensurate with the Board's decision to raise the Veteran's PTSD rating to 50 percent disabling.  


The Board observes in May 2012 the Veteran's private physician assigned him a lower GAF score than any other examiner.  However, the Board notes that the May 2012 private examiner's statement took into account the Veteran's 
non-service-connected alcohol abuse, in remission, and attention deficit hyperactivity disorder when assigning this GAF score.  Regardless, even assuming that the low GAF score represented service-connected PTSD, alone, it will not be relied upon as the sole basis for an increased disability rating.  Instead, the Board must consider the entire claims file, including the private treatment records, VA examinations, and VA treatment records, not just one GAF score, when determining the proper rating.

In addition to the medical evidence, the Board has considered the Veteran's, his wife's, and parents' statements in support of his claim.  See e.g., February and May 2011 statements.  The Veteran, his wife, and parents are competent, as laymen, to report on that as to which they have personal knowledge, such as sleeping difficulties, anger, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Since their allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence).

On the other hand, as laymen, without the appropriate medical training and expertise, the Veteran and his friends and family are not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of the Veteran's PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiners, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is multi-factorial, not just predicated on his lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Overall, then, the Veteran exhibits the type, frequency and severity of symptoms required for a higher rating of 50 percent, but not for an even higher 70 percent rating.  See Mauerhan, supra.  The Board emphasizes that the July 2012 VA examiner found that the Veteran's PTSD does not cause total occupational and social impairment, as required for the highest possible rating of 100 percent, or even occupational and social impairment with deficiencies in most areas as would warrant the even lesser 70 percent rating.  But resolving all reasonable doubt in his favor, the evidence does support increasing the rating from 30 to 50 percent, so to a level greater than the RO determined in its December 2009 decision.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Beyond this, however, the preponderance of the evidence is against the claim, in turn precluding the assignment of a still higher 70 percent rating.  Id.

Extra-schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2012).  See also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The derivative TDIU claim discussed below is predicated on the notion the Veteran is entirely unemployable because of his PTSD, not that he instead has marked interference with his employment of the type contemplated by 38 C.F.R. § 3.321(b)(1).  The Court has recognized that 'the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16.'  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun, supra.  ('[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.').  One must also bear in mind, however, that, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for his PTSD has been mostly, if not entirely, on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

An even higher 50 percent rating is granted for the PTSD with depressive disorder, NOS, retroactively effective as of November 20, 2009, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

For the reasons already discussed, there also is a derivative TDIU claim.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

While the regulations do not provide a definition of 'substantially gainful employment,' VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 'that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.'  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income....'

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered 'substantially gainful employment.'  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).


At present, even with the increase in the rating for his PTSD to 50 percent in this decision, the Veteran still does not meet the rating requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  However, a TDIU also may be granted alternatively on an extra-schedular basis under § 4.16(b), even though he fails to meet these percentage requirements of § 4.16(a), if it is established he is indeed unemployable on account of his service-connected disabilities.  

In a September 2010 private treatment record the Veteran's licensed counselor stated that his PTSD symptoms had increased in severity and were affecting all aspects of his life.  The October 2010 VA examiner described the Veteran's employment situation as "superficial" in that he worked for his parents who had some tolerance for his PTSD symptoms.  In a March 2011 private treatment record the Veteran acknowledged that his anger issues were affecting him at work.  The Veteran's licensed counselor submitted a statement in May 2011 that if he was not working for his parents, the Veteran would not have a job.  A June 2011 private treatment record also noted that the Veteran's mother had fired him, although he was later rehired back by his father.  During his July 2012 VA examination the Veteran acknowledged his parents were understanding and supportive in the workplace and that he would have problems finding employment outside of the family's jewelry store.

This evidence suggest the Veteran, although employed, is merely being maintained out of accommodation for his disability, which, if true, would constitute just marginal employment rather than employment that is substantially gainful.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, however, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the C&P Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the 
extra-schedular claim on its merits.  But as there is suggestion the Veteran is only able to hold employment in his family's business and that he would be unable to work elsewhere, the matter of his entitlement to a TDIU on an extra-schedular basis should be referred to the Director of the Compensation and Pension Service for consideration.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Refer this derivative claim of entitlement to a TDIU on an extra-schedular basis to the Director of the Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b).

2.  If this derivative TDIU claim is not granted, send the Veteran and his representative an SSOC concerning this claim and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


